Citation Nr: 0402106	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active service from December 1971 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claims 
for service connection for PTSD and ulcers.  


FINDINGS OF FACT

1.  The November 1996 Board decision denied service 
connection for PTSD.

2.  Evidence received since November 1996 is not cumulative 
or redundant and, by itself or in connection with the 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.   

3.  In a January 1986 rating decision, the RO denied service 
connection for ulcer.  

4.  Evidence received since January 1986 is either cumulative 
or redundant and, by itself or in connection with the 
evidence previously assembled, it does not relate to an 
unestablished fact necessary to substantiate the claim and it 
does not raise a reasonable possibility of substantiating the 
claim for service connection for ulcers.   




CONCLUSIONS OF LAW

1.  Evidence added to the record since the November 1996 
Board decision is new and material; thus, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2003). 

2.  Evidence added to the record since the January 1986 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for ulcers is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from claims 
to reopen received at the RO in June 2002.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  Thus, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable to the 
claims.  

38 U.S.C. § 5103(a), as amended by the VCAA, and 38 C.F.R. § 
3.159(b), as amended, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C. § 5108.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice requirements of the VCAA 
require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding claims to reopen, VA is obligated 
to assist the claimant in obtaining relevant records, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 C.F.R. § 3.159 (c), 
(d).  

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claims 
in a July 2002 letter, prior to adjudication of the claims.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain, and 
invited him to submit, in effect, all relevant evidence he 
might have.  The veteran and his representative have been 
provided with a statement of the case and a supplemental 
statement of the case that discuss the pertinent evidence and 
the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  

The Board finds that the duty to assist requirements of the 
VCAA have in effect been satisfied.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran identified treatment at the Erie VA medical center 
and such treatment records were obtained.  The veteran also 
submitted private medical records and a lay statement in 
support of his claims to reopen.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims to reopen and that there is no 
prejudice to him by appellate consideration of the claims at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Laws and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

38 C.F.R. § 3.156(a) (2003) provides that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  For claims filed on or after August 29, 
2001, new and material evidence is defined as follows: new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Where a gastric or duodenal ulcer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Effective March 7, 2002, 38 C.F.R. § 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a post-traumatic 
stress disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Whether New and Material Evidence has been Received to Reopen 
a Claim for Service Connection for PTSD

In rating decisions dated in January 1986, April 1992, 
February 1993, and July 1996, the RO denied the claim for 
service connection for PTSD on the basis that there was no 
evidence of a verified stressor event.  The veteran was 
notified of these decisions and he filed a timely appeal.  A 
November 1996 Board decision denied entitlement to service 
connection for PTSD.  The veteran was notified of the Board 
decision and this decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Therefore, in order to reopen this 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156. 

In July 2001 and June  2002, the veteran submitted 
applications to reopen the claim for service connection for 
PTSD.  RO decisions dated in January 2002 and August 2002 
determined that no new and material evidence had been 
received to reopen this claim.  

The evidence submitted since the November 1996 Board decision 
includes the VA treatment records showing treatment for PTSD 
and a lay statement from the veteran's sister.  In the 
statement, the veteran's sister described the veteran's 
behavior upon return from service in Germany.    

The Board finds the lay statement to be new and material 
evidence.  The Board finds that this evidence is new because 
it had not been previously submitted to agency decisionmakers 
at the time of the November 1996 decision, and is neither 
cumulative nor redundant. 

The Board finds that this evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
This statement may be relevant in corroborating the 
occurrence of the veteran's stressor event.  38 C.F.R. 
§ 3.304(f)(3), provides, in pertinent part, that [i]f a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to statements from family 
members.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include episodes 
of depression.  38 C.F.R. § 3.304(f)(3) (2003).  Since the 
statement from the veteran's sister describes the veteran's 
behavior change after returning from Germany, this evidence 
is relevant to the veteran's claim for service connection for 
PTSD and this evidence may corroborate the stressor event.  
As noted above, the reason for the denial of the initial 
claim for service connection was that there was no evidence 
of verification of the stressor event of in-service personal 
assault.  Thus, the Board finds this evidence to be new and 
material evidence and the claim is reopened.   

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.  

Whether New and Material Evidence has been Received to Reopen 
a Claim for Service Connection for ulcers

In a December 1984 rating decision, the RO denied the claim 
for service connection for ulcers on the basis that there was 
no evidence of ulcers in service or during the presumptive 
period of one year from service separation and there was no 
evidence of continuity of symptomatology.  The veteran was 
notified of this decision and he did not file a timely 
appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.  

In July 1985, the veteran submitted an application to reopen 
the claim for service connection for an ulcer condition.  A 
January 1986 RO rating decision determined there was no new 
evidence to change the decision that denied service 
connection for an ulcer condition.  The veteran was notified 
of the determination in March 1986 and he did not submit an 
appeal.

In June 2002, the veteran also submitted an application to 
reopen the claim for service connection for ulcers.  In an 
August 2002 RO rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for ulcers.  

The evidence of record at the time of the January 1986 RO 
rating decision consisted of statements from the veteran to 
the effect that he had an ulcer condition which had its onset 
in service.  The evidence then of record also included 
service medical records, and VA and private medical records, 
including documents of the Social Security Administration.  
The evidence of record at that time showed that the veteran 
had gastrointestinal complaints in service and after service, 
but the evidence did not show the presence of an ulcer in 
service or within the first post-service year.

The evidence submitted since the January 1986 rating decision 
consists of statements from the veteran; VA hospital records 
dated in January 1986, July 1986 to August 1986, December 
1987, January 1988 to February 1988, February 1992, July 
1992, May 2002, and June 2002; VA treatment records dated in 
1973, 1984, 1985, 1986, 1987, 1988, 1989 to 1993, 1995, 1998, 
1999, 2001, and 2002; VA examination reports dated in 1990 
and 1996; statements by Dr. P.H. dated in November 1991 and 
June 1992; a statement by the veteran's Reverend dated in 
July 1986; records from S.J. Hospital dated in 1984, 1986, 
1989, 1991, and 1994; private medical records dated from 1982 
to 1995; and statements by Dr. B.T. dated in February 2003.    

The evidence received after the January 1986 RO rating 
decision includes statements from the veteran to the effect 
that he had gastrointestinal problems in service and 
continuously since separation from service, and additional VA 
and private medical reports that demonstrate the presence of 
gastritis, hemorrhoids, cholecystitis, cholelithiasis, 
gastroenteritis, gastro esophageal reflux disease, 
helicobacter pylori, abdominal pain, and peptic ulcer 
disease.  

The provisions of 38 C.F.R. § 3.156(a) require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered new and material, and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

This evidence when considered alone or with the evidence of 
record in January 1986 does not relate to an unestablished 
fact and it does not raise a reasonable possibility of 
substantiating the claim.  As noted above, the claim for 
service connection for an ulcer was previously denied because 
there was no evidence of ulcers in service or a connection 
between the current diagnosis of ulcers and the veteran's 
period of service.  The evidence that the veteran has 
submitted since January 1986 does not establish a medical 
relationship between the diagnosis of ulcer disease and the 
veteran's period of service.  This evidence only establishes 
that the veteran had been treated for various 
gastrointestinal disabilities.  This evidence does not 
provide a connection between the veteran's ulcer disease and 
his period of service.  The Board concludes that this 
evidence is not material.

Thus, the Board finds this evidence to be new but not 
material evidence, and the claim is not reopened.   




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
ulcers is denied.  


REMAND

In view of the above decision by the Board, the issue of 
entitlement to service connection for PTSD must be considered 
by the RO prior to appellate consideration of these claims in 
order to ensure due process to the veteran.  Bernard, 4 Vet. 
App. 384.

As noted above, effective March 7, 2002, 38 C.F.R. § 3.304(f) 
was amended with regard to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  The amendment, 
38 C.F.R. § 3.304(f)(3), provides, in pertinent part, that 
[i]f a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

38 C.F.R. § 3.304(f)(3) further provides that the VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2003).  In Patton v. West, 12 Vet. 
App. 272 (1999), the Court of Appeals for Veterans Claims 
(Court) held that the special PTSD personalized-assault 
letter should be sent to the veteran in claims for service 
connection for PTSD based on personal assault as provided by 
the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Par. 
5.14d.  In the present case, the VA should the veteran a 
letter advising him of 38 C.F.R. § 3.304(f)(3).  The veteran 
should be advised that he may submit statements from his 
family members, friends, roommates, or fellow service members 
noting the veteran's behavior changes after the alleged 
assault.  The VA should also notify the veteran and the 
veteran's representative, of any information, and any medical 
or lay evidence, not previously provided to the VA, that is 
necessary to substantiate the merits claim for service 
connection for PTSD, and request that the veteran provide any 
evidence in his possession that pertains to the claim.  VCAA, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The evidence of record now includes a VA report of the 
veteran's psychiatric examination by two psychiatrists who 
concluded he had PTSD, and a private medical report dated in 
June 1992 that shows the veteran's medical record was 
reviewed by a psychiatrist who believes the veteran's 
statements regarding rape incidents while in service.  The 
Board also notes that there is evidence of the veteran's 
behavior changes after the alleged personal assault in the 
service medical records.  A September 1972 service medical 
record notes that the veteran requested a re-assignment.  A 
report of medical history indicates that the veteran reported 
having trouble sleeping and depression.  The veteran 
separated from service under AR 635-212/SPN 46A which is 
separation due to apathy, defective attitude, and inability 
to expend effort constructively.  Under the circumstances, 
the RO should submit the veteran's claims folders to a 
psychiatrist at a VA medical facility for review and 
preparation of an opinion as to whether the record indicates 
that the alleged personal assaults in service occurred.  
38 C.F.R. § 3.304(f).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  The 
veteran should be advised of the evidence 
he must submit to substantiate his claims 
for service connection for PTSD.  This 
notice should advise him of the evidence 
that he must submit and of the evidence 
that VA will attempt to obtain, and 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  The RO should send the 
veteran a letter in accordance with the 
provisions of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Par. 
5.14d, advising him that evidence from 
sources other that his service records 
may help prove his claimed in-service 
personal assault stressors occurred.

2.  The veteran's claims folders and a 
copy of this remand should be sent to a 
VA Medical Center (VAMC) for review by a 
psychiatrist in order to obtain an 
opinion as to whether or not the record 
indicates the reported personal assaults 
in service occurred.  The examiner should 
review the service medical records 
including the September 1972 service 
medical record which notes that the 
veteran requested a re-assignment and the 
report of medical history which indicates 
that the veteran reported having trouble 
sleeping and depression.  The examiner 
should support the opinion by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case, 
including the report of his VA 
examination by two psychiatrists in April 
1996 and the June 1992 private medical 
report noted above. 

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal 
is remanded to the RO via the Appeals Management Center in 
Washington DC.  VA will notify the appellant if further 
action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



